994 So. 2d 1145 (2008)
Roberto DEL SOL, Appellant,
v.
The OFFICE OF the PUBLIC DEFENDER, Appellee.
No. 3D07-962.
District Court of Appeal of Florida, Third District.
June 11, 2008.
Roberto Del Sol, in proper person.
Bennett H. Brummer, Public Defender, and Beth C. Weitzner, Assistant Public Defender, for appellee.
Before GERSTEN, C.J., RAMIREZ, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Roberto Del Sol ("Del Sol") appeals from the summary denial of his motion to compel the Office of the Public Defender[1] to provide him with the file and records on circuit court case numbers F81-21481, F81-21480A, and F81-21541B. The public defender did not represent Del Sol in these cases. Instead, the record shows that Jeffrey Ward represented Del Sol as private counsel. Therefore, the trial court *1146 did not err in denying the motion to compel the public defender's office. See Wells v. Office of Pub. Defender, 907 So. 2d 1247 (Fla. 3d DCA 2005) (affirming the denial of a petition for writ of mandamus because the public defender did not have the requested documents). Accordingly, we affirm the order denying the motion to compel.
Affirmed.
NOTES
[1]  In his notice of appeal, Del Sol names The State of Florida as appellee. On our own motion and pursuant to Florida Rule of Appellate Procedure 9.360(c)(1), the Court substitutes The Office of the Public Defender as appellee.